DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 31 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 appears to be inaccurate to what is shown/disclosed. The claim recites that a seal is positioned “within an annular groove that is formed in an inner surface of the second connector”. However, claim 21 defined the second connecter as being the male connector, Therefore, the seal groove is formed on an outer surface of the male connecter (see for example fig. 12), not the internal surface as claimed. For examination purposes only, claim 31 will be interpreted to be requiring the annular groove on an outer surface.
Claim 32 appears to be inaccurate to what is shown/disclosed. The claim recites that a seal is positioned “within an annular groove that is formed in an outer surface of the first connector”. However, claim 21 defined the first connecter as being the female connector, Therefore, the seal groove is formed on an inner surface of the female connecter (see for example fig. 13), not the external surface as claimed. For examination purposes only, claim 32 will be interpreted to be requiring the annular groove on an inner surface.
Claim Rejections - 35 USC § 102
Claims 21-23, 27, 33, 34, and 36-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taeuber Jr. et al. (USP 5,149,148) hereinafter “Taeuber”).
In regards to claim 21, Taeuber discloses a swivel joint, comprising: 
a tubular first connector (12) having a hollow end within which an internal face is formed and a first longitudinal axis; 
a tubular second connector (14) having an end upon which an external face is formed and a second longitudinal axis, the end of the second connector received within the end of the first connector such that the first and second axes coincide, such that the connectors are relatively rotatable about the coincident axes, and such that the faces engage at an interface extending within a plane normal to the axes; 
an internal bore (central bore) extending through each of the joined first and second connectors; 
an annular recess (recess that receives “30”) formed within the internal bore and extending longitudinally on each side of the interface; 
a first zone (54) of hardened wear material situated within the recess at a position upstream from the interface; and 
a second zone (other 54) of hardened wear material situated within the recess at a position downstream from the interface.
In regards to claim 22, Taeuber further discloses a first seal (40) interposed between one of the connectors and one of the zones of wear material.
In regards to claim 23, Taeuber further discloses a second seal (42) interposed between one of the connectors and one of the zones of wear material.
In regards to claim 27, Taeuber further discloses the first zone of hardened wear material comprises a first wear ring (34).
In regards to claim 33, Taeuber further discloses a seal does not contact the internal face of the first connector and does not contact the external face of the second connector (shown in fig. 2).
In regards to claim 34, Taeuber further discloses the first and second zones of hardened wear material form a boundary of the internal bore (shown in fig. 2).
In regards to claim 36, Taeuber further discloses the first and second zones of hardened wear material are in communication with the internal bore (shown in fig. 1).
In regards to claim 37, Taeuber further discloses the internal face of the first connector contacts the external face of the second connector (shown in fig. 2).
In regards to claim 38, Taeuber further discloses no objects are interposed between the internal face of the first connector and the external face of the second connector at the interface (shown in fig. 2).
In regards to claim 39, Taeuber further discloses a weep hole (port, see column 3, lines 24-30) formed in the second connector, in which the weep hole interconnects an internal surface and an opposed external surface of the second connector and is in an axially spaced relationship to the interface.
In regards to claim 40, Taeuber further discloses a plurality of bearings (16; see column 2, lines 18-26) interposed between the first and second connectors.



Claim Rejections - 35 USC § 103
Claims 24-26, 28-30, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Taeuber as applied to claims 21-23, 27, 33, 34, and 36-40 above.
In regards to claims 24 and 25, Taeuber discloses the claimed invention except for making the first and second zones of hardened wear material from stainless steel.  It would have been obvious to one having ordinary skill in the art to modify Taeuber by making the wear zones from stainless steel due to its strength, corrosion resistance, etc., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07. 
In regards to claim 26, Taeuber discloses the claimed invention except for the recess having a rectangular cross-sectional shape.  It would have been obvious to one having ordinary skill in the art to modify Taeuber to have a rectangular cross-sectional shape, since lacking criticality, a change of shape of a prior art device has been held to be within the general skill of a worker in the art as a matter of obvious design choice.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
In regards to claims 28, 29, and 35, Taeuber discloses the claimed invention except for the second zone of hardened material being a separate piece from the first wear ring.  It would have been obvious to one having ordinary skill in the art to modify Taeuber to have the wear ring be two separate pieces, since lacking criticality, making a component separable of a prior art device has been held to be within the general skill of a worker in the art as a matter of obvious design choice.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). Further, it is inherent that the two separable wear rings would abut.
In regards to claim 30, Taeuber discloses a system, comprising: 
the swivel joint of claim 21 (see above); and 
a fluid having a pressure within at least a portion of the swivel joint.
While Taeuber does not expressly disclose the fluid pressure being at least 5000 psi; fluid pressure may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Taeuber to have a fluid with a pressure of at least 5000 psi, as the fluid pressure may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable. 

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Taeuber as applied to claims 21-23, 27, 33, 34, and 36-40 above, and further in view of Wood et al. (USP 4,804,206 hereinafter “Wood”).
In regards to claims 31 and 32, as best understood by the examiner, Taeuber discloses the swivel joint of claim 21. Taeuber does not disclose a seal positioned within an annular groove that is formed in an “outer” surface of the second connector and an “inner surface” of the first connector.
	However, Wood teaches that it is known to provide seals (61) in grooves on both the outer surface of a male connector (fig. 3) and the inner surface of the female connector (fig. 9). 
.

Response to Arguments
Applicant’s arguments with respect to claims 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        07/20/2021